Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments filed December 29, 2020 have been considered and are persuasive.  Claims 1 to 6, 8 to 25 and 27 to 39 are allowed.  Claims 7 and 26 are cancelled.
 Claim 1 is allowed because the prior art individual or taken as a whole does not teach the light receiving side comprising grooves for receiving light emitting diodes, the grooves defined by the central refractive region and walls comprising total internal reflection faces, the light extraction side opposite the light receiving side and comprising refractive extraction surfaces, total internal reflection extraction surfaces, or combinations thereof, and the central refractive region and total internal reflection faces directing light received by the lens to the refractive extraction surfaces and the total internal reflection extraction surfaces.  Claims 2 to 6 and 8 to 21 depend on allowed claim 1 and as such are also allowed.  Claim 22 is allowed because the prior art individual or taken as a whole does not teach the lens positioned over the array of light emitting diodes, the lens comprising the light receiving side including grooves for receiving light emitting diodes, the grooves defined by the central refractive region and walls comprising total internal reflection faces, the light extraction side opposite the light receiving side and comprising refractive extraction surfaces, total internal reflection extraction surfaces, or combinations thereof, and the light extraction side comprising facets including the total internal reflection extraction surfaces.  Claims 23 to 25 and 27 to 38 depend on allowed claim 22 and as such are also allowed.  Claim 39 is allowed because the prior art individual or taken as a whole does not teach the lens comprising the light receiving side comprising grooves for receiving light emitting diodes, the grooves defined by the central refractive region and walls comprising total internal reflection faces, the light extraction side opposite the light receiving side and comprising refractive extraction surfaces, total internal reflection extraction surfaces, or combinations thereof, and the grooves are arranged in concentric format.
Conclusion
Leshniak et al. (20150176823) is cited to show a circular lens (104) comprising the light receiving side comprising concentric grooves (302a, 302b, 307a, 307b) for receiving light emitting diodes (103a, 103g), the grooves defined by the concentric toroidal light extraction 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Quach Lee/
Primary Examiner, Art Unit 2875